Citation Nr: 1644383	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  07-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for dyshydrotic dermatitis of the bilateral hands and feet.

2.  Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board Hearing.

These matters were previously remanded by the Board in February 2011 and September 2013 for additional development.  Additionally, in June 2016, the Board requested an advisory expert medical opinion from a Veteran's Health Administration (VHA) dermatologist to assist in the adjudication of these matters. 38 C.F.R. § 20.901.  The dermatologist's opinion was received in August 2016.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Subsequently, a brief was submitted by the representative in October 2016.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in October 2013.  This evidence was obtained in connection with unrelated claims.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDING OF FACT

The Veteran's skin conditions related to his hands and feet, including eczema, tinea pedis and palmoplantar psoriasis were not incurred during and are not otherwise related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dyshydrotic dermatitis of the bilateral hands and feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for jungle rot of the feet have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  VA's Duty to Assist

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims have been remanded multiple times and he has been provided with multiple VA opinions, as well as a VHA expert medical opinion.  The claims were remanded in September 2013 for additional development, including an additional VA opinion as to the etiology of the skin disorders.  An October 2013 VA addendum opinion was submitted.  However, the Board determined additional evidence was required and an August 2016 VHA opinion from a dermatologist has been obtained.

The Board notes an October 2016 Appellate Brief was submitted in which the Veteran's representative disagreed with the adequacy of the August 2016 VHA opinion.  As discussed further below, the Board finds the August 2016 examiner offered an adequate etiological opinion as to the claimed disorders.  He based his conclusions on a thorough review of the record and offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the brief, the representative essentially requests that the Board obtain another medical opinion by an expert who is not a VA employee.  See 38 C.F.R. § 20.902 (filing of request for the procurement of opinions).  See also 38 C.F.R. § 20.901(d) (independent medical expert (IME) opinions).

Here, the Board does not find that there is good cause for procuring an IME opinion.  The most recent opinion is adequate and the presumed competence of the physician has not been rebutted.  A simple internet search shows that the physician is a dermatologist who, while having employment at a VA Medical Center, is a Section Chief and Director of Dermatology at a national university's medical school and associated medical center.  This is the type of requisite expertise necessary to answer the questions in this case.  Moreover, there is no showing of bias in the opinion.  As such, the Board finds that the opinion proffered by the VHA physician is sufficient to assist VA in deciding the claims of service connection and no further examinations and/or opinions are necessary, including an IME.  Thus, VA's duty to assist has been met in this regard.


II.  Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

The Veteran seeks entitlement to service connection for dyshydrotic dermatitis of the bilateral hands and feet and jungle rot of the bilateral feet.  The Veteran contends that while serving in Vietnam, he was exposed to circumstances in which he was exposed to constantly wet socks and boots.  He indicated he was also exposed to bacteria in Vietnam that led to a skin disorder which continues currently.  The Veteran further reported in the September 2010 hearing that he experiences flare-ups of symptoms which can take up to six weeks to heal and are so painful that he is forced to use a wheelchair.  He noted dermatitis can take over his hands and feet, making them, dry, cracked and bleeding.

The Veteran's service treatment records, including the January 1966 induction examination and January 1969 separation examination, are negative for any complaints, diagnoses, or treatment of skin or foot disabilities.  The separation examination shows that physical evaluation of the feet and lower extremities were normal.

Post-service records include a January 2004 statement in which the Veteran indicated that after receiving treatment for his ongoing skin condition, he came to understand that it was caused by microbacteria from Vietnam, which can remain dormant for years and then have an adverse effect.  He reported that he experienced flaking and redness after leaving Vietnam, which he initially treated himself with Vaseline and lotion.  In a March 2005 statement, the Veteran reported that since his return from Vietnam, he had experienced redness and scaling on his hands and feet, but not initially so severe as to require medical treatment.  The severity of the condition increased and in the 1990's it became too severe for him to work.

The record includes private treatment records from the 1990's, including an October 1994 report in which the examiner noted chronic eczema of the hands, occasionally a foot rash, scaliness with mild cracks and severe erythema with prominent fissures.  The physician described the Veteran's hand dermatitis as mild although requiring continuous treatment.  Additionally, a May 1995 private record indicated mild to moderate palmar and plantar psoriasis, as well as tinea pedis of the toe nails and groin.  He was described as a compulsive hand washer which contributes to his psoriasis.  Further, in a July 1995 private examination, the Veteran reported dermatitis of his hands and feet.  Upon examination, the physician indicated palmar plantar psoriasis, extensive hyperkeratosis covering the palms and soles of all four extremities with marked fissuring and considerable discomfort.  Subsequent to this ongoing treatment, the Veteran was approved for benefits from the Social Security Administration (SSA) based on his skin disorder.

The Veteran continued to receive treatment for his skin conditions with the VA.  A September 2003 VA treatment record indicated the Veteran received treatment for a rash to the skin on his hands and feet with peeling, thickened, and lichenified skin, as well as multiple cracks in fissures and some redness.  Additionally, a January 2004 VA treatment record noted chronic hand and foot dermatitis with keratoderma, including the feet becoming swollen, red and cracked.

Thereafter, the Veteran was afforded a VA examination in January 2008.  The examiner diagnosed the Veteran with eczema and tinea pedis.  He indicated the Veteran's legs and feet revealed a sandal-like distribution of erythema with scaling that extends between his toes and is most prominent over his insteps.  He noted no fissuring evident and subungual debris and yellowish discoloration of two or three of the toe nails of each foot.  The examiner noted the Veteran's fungal infection was complicated by his underlying eczema.  He noted that in determining a diagnosis, it was difficult to say with certainty that his exposure to water in service caused a rash that lasted until the present.

Following a February 2011 Board remand, the Veteran underwent a March 2012 VA examination.  The examiner diagnosed the Veteran with tinea pedis and essentially agreed with the January 2008 examiner's conclusions.  He noted, the Veteran reported wearing wet boots and socks for extended periods of time, but that this would not lead to a tinea infection.  He indicated it is difficult to determine with certainty that the Veteran's exposure to water in the 1960's has continued to cause a rash that lasted essentially throughout his entire life.  He reported evidence of a fungal infection which was complicating his basic underlying eczema.  He concluded the Veteran's dermatitis was less likely than not caused by a result of his exposure to wet conditions in service.  However, with regard to the tinea pedis, he noted that he could not determine the etiology of the condition without resort to speculation.

The Board remanded the claims again in September 2013, for an addendum etiology opinion from the March 2012 examiner.  The Board inquired into whether the Veteran's existing or previously existing skin disorders had their onset in or were otherwise related to service.  The examiner was also directed to comment on the Veteran's competent lay statements related to his condition.  Subsequently, the examiner submitted an October 2013 addendum opinion in which he indicated a nearly identical conclusion to his prior March 2012 opinion.  Additionally, he noted "In my opinion, since there is no documentation in the records provided of the Veteran experiencing this fungus infection, it is my opinion that it is less than 50-50 probability, caused by condition the Veteran experienced while in service."

Despite this additional opinion obtained, the Board found that the October 2013 addendum opinion did not entirely comply with the September 2013 Board remand.  The examiner failed to adequately expand on his prior rationale and did not address the Veteran's lay statements in support of his claim.  Thereafter, to assist in clarifying the etiology of the Veteran's skin disorders, in June 2016 the Board requested an advisory medical opinion from a VHA dermatologist.  The opinion was received in August 2016.

The dermatologist indicated that after review of the medical record and clinical images contained in the file, his leading diagnosis for the chronic condition would be palmoplantar psoriasis.  He noted psoriasis is a condition whose precise etiology is unclear, although there is clearly abnormal keratinocyte proliferation and abnormal inflammation localized to the skin.  He stated he is unaware of any known association between the use of damp footwear or exposure to bacteria in the distant past and the Veteran's skin condition.

The examiner further stated "After review of the patient's medical files and the lay statement that was provided by the patient, it is my conclusion that it is not likely (less than 50 percent probability) that the Patient's current skin conditions (to include, but not limited to, palmoplantar psoriasis, tinea pedis, eczema, hyperkeratosis, and dermatitis) had their onset or are related to his military service from 1966 to 1969."  He noted the claim that microbes would inhabit the skin for decades and then create a problem is without scientific merit.  He stated there are always bacteria on the surface of the skin and intact skin prevents bacteria from entering the bloodstream and causing sepsis.  He noted bacteria on the surface of the skin do not cause disease and are just part of the normal environment.

He further indicated there is no evidence presented to suggest that any bacterial or fungal colonization with pathogenic bacteria or fungus occurred at the time of the Veteran's service.  He noted fungi exist on humans because of their ability to grow within the outermost layer of skin and are amenable to treatment with topical antifungal agents.  He concluded there is no scientific reason, however, to think that a tinea pedis or tinea manum infection that was successfully treated long ago would still cause skin problems decades later.

The Board finds the August 2016 expert medical opinion highly persuasive to support that the Veteran's current skin disorders are not related to service, or by even an at least as likely as not standard.  The examiner considered all the evidence of record, including the prior VA opinions and lay evidence, and determined palmoplantar psoriasis, along with the other skin disorders diagnosed, did not have their onset during and are not otherwise related to service.

The Veteran is competent to report skin problems he has experienced.  However, the etiology of skin disorders is a complex medical matter requiring training and experience which the Veteran does not possess.  While the Veteran has consistently reported his theories of etiology of the skin conditions, there are no medical opinions of record in support of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the weight of the probative evidence rests with the medical expert opinion from August 2016 who considered the Veteran's theories but determined they were not shown, or not a scientifically or medically viable reason.

As noted above, upon receipt of the August 2016 VHA opinion, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument. 38 C.F.R. § 20.903.  Thereafter, an Appellate Brief was submitted by the Veteran's representative in October 2016.  The representative challenged the adequacy of the opinion, indicating that it failed to address the Veteran's competent and credible lay statements supporting his claim, including that the Veteran experienced symptomatology in his hands and feet since departing from Vietnam.  The brief further stated the opinion failed to address the Veteran's testimony that Agent Orange may have adversely affected his hands and feet and requested an Independent Medical Opinion from an expert outside of the VA to resolve the issue.

While the Board acknowledges the Appellate Brief, as well as the Veteran's lay statements, the most probative evidence remains the August 2016 expert opinion and no further opinion is required for these claims.  With regard to the Veteran's lay statements, the examiner indicated he reviewed the medical and lay evidence of record and stated "I am unaware of any known association between the use of damp footwear or exposure to bacteria in the distant past and this skin condition."  He further stated "Specifically, the claim that microbes would inhabit the skin for decades and then cause trouble is without scientific merit."  These statements by the examiner are responsive to the contentions the Veteran posed, including that he suffered symptoms in his hands and feet since service.  Moreover, the medical evidence of record showed the earliest treatment for the skin conditions was the early 1990's, over 20 years subsequent to service.  Furthermore, while the Veteran's recollection of his history of skin problems is useful in informing the medical expert's opinion, a continuity of symptomatology theory to substitute for nexus is not applicable for the Veteran's claimed conditions as they are not chronic diseases under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the contention that Agent Orange may have caused his skin disorders, there is no competent evidence in support of this contention.  While the Board acknowledges the Veteran served in Vietnam, and is presumed to have been exposed to herbicides such as Agent Orange, the representative indicated "exposure to Agent Orange may have adversely affected the appellant's hands and feet."  This statement is not sufficient to trigger VA's duty to obtain another additional medical opinion because it does not rise to the level of at least indicating a link to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While chloracne and other acneform disease consistent with chloracne may be presumed to related to herbicide exposure, the evidence does not show that the Veteran has this disease and there is no other evidence beyond the bald statement that there is a connection between the current skin problems and herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 
 
In sum, as the August 2016 VHA dermatologist's expert medical opinion is the most probative evidence weighing against nexus element of the claim, the claims must be denied.  As the preponderance of the evidence, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for dyshydrotic dermatitis of the bilateral hands and feet, and jungle rot of the feet, is not warranted.



ORDER

Service connection for dyshydrotic dermatitis of the bilateral hands and feet is denied.

Service connection for jungle rot of the feet is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


